PD-0281-15
                        PD-0281-15                           COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 3/13/2015 3:10:42 PM
                                                            Accepted 3/18/2015 10:19:26 AM
                                                                               ABEL ACOSTA
                           No. 08-13-00119-CR                                          CLERK

                 TO THE COURT OF CRIMINAL APPEALS

                       OF THE STATE OF TEXAS


THE STATE OF TEXAS,                                                 Appellant

v.

JEFFREY GENDRON,                                                     Appellee


                       Appeal from El Paso County


                                * * * * *

          STATE’S PETITION FOR DISCRETIONARY REVIEW

                                * * * * *


                            LISA C. McMINN
March 18, 2015
                        State Prosecuting Attorney
                          Bar I.D. No. 13803300

                          JOHN R. MESSINGER
                    Assistant State Prosecuting Attorney
                           Bar I.D. No. 24053705

                              P.O. Box 13046
                           Austin, Texas 78711
                        information@spa.texas.gov
                        512/463-1660 (Telephone)
                            512/463-5724 (Fax)
    NAMES OF ALL PARTIES TO THE TRIAL COURT’S JUDGMENT

*The parties to the trial court’s judgment are the State of Texas and Appellee, Jeffrey
Gendron.

*The case was tried before the Honorable Robert S. Anchondo, County Criminal
Court at Law No. 2, El Paso County.

*Counsel for Appellee at trial and before the Court of Appeals was Brock Benjamin,
747 E. San Antonio Ave., Ste. 203, El Paso, TX 79901.

*Counsel for the State at trial was Adam R. Loving and Mark W. Spinn, Assistant
District Attorneys, 500 E. San Antonio, Room 201, El Paso, Texas 79901.

*Counsel for the State on appeal was Joe Monsivais, Assistant District Attorney, 500
E. San Antonio, Room 201, El Paso, Texas 79901.

*Counsel for the State before this Court is John R. Messinger, Assistant State
Prosecuting Attorney, P.O. Box 13046, Austin, Texas 78711.




                                           i
                                    TABLE OF CONTENTS

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

STATEMENT REGARDING ORAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . 1

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STATEMENT OF PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

GROUND FOR REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

   Does Texas Transportation Code § 545.060(a), commonly referred to as
   “failure to maintain a single lane,” require an unsafe movement, or is it
   sufficient that a driver does not drive as nearly as practical entirely within
   a single lane?

ARGUMENT AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

PRAYER FOR RELIEF. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

APPENDIX (Opinion of the Court of Appeals)




                                                     ii
                                       INDEX OF AUTHORITIES

Cases
Atkinson v. State, 848 S.W.2d 813 (Tex. App.–Houston [14th Dist.] 1993,
      pet. ref’d) .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-5

Bass v. State, 64 S.W.3d 646 (Tex. App.–Texarkana 2001, pet. ref’d) .. . . . . . . . . 4

State v. Castleberry, 332 S.W.3d 460 (Tex. Crim. App. 2011). . . . . . . . . . . . . . . 11

State v. Cerny, 28 S.W.3d 796 (Tex. App.–Corpus Christi 2000, no pet.).. . . . . 4, 6

Chase v. State, 448 S.W.3d 6 (Tex. Crim. App. 2014). . . . . . . . . . . . . . . . . . . . . . . 8

Derichsweiler v. State, 348 S.W.3d 906 (Tex. Crim. App. 2011). . . . . . . . . . . . . 11

Dowthitt v. State, 931 S.W.2d 244 (Tex. Crim. App. 1996).. . . . . . . . . . . . . . . . . . 7

Ehrhart v. State, 9 S.W.3d 929 (Tex. App.–Beaumont 2000, no pet.).. . . . . . . . 4, 5

Eichler v. State, 117 S.W.3d 897 (Tex. App.–Houston [14th Dist.]
      2003, no pet.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 5

Fowler v. State, 266 S.W.3d 498 (Tex. App.–Fort Worth 2008, pet. ref’d).. . . . . . 4

Gajewski v. State, 944 S.W.2d 450 (Tex. App.–Houston [14th Dist.] 1997,
     pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 5

State v. Gendron, 08-13-00119-CR, 2015 Tex. App. LEXIS 1334 (Tex.
      App.–El Paso Feb. 11, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

Gordon v. State, 05-95-01757-CR, 1997 Tex. App. LEXIS 1562 (Tex.
     App.–Dallas Mar. 27, 1997, pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Hernandez v. State, 983 S.W.2d 867 (Tex. App.–Austin 1998,
     pet. ref’d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4, 6-7, 10

Jaganathan v. State, 438 S.W.3d 823 (Tex. App.–Houston [14th Dist.] 2014,
     pet. granted). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11


                                                           iii
Learning v. State, 227 S.W.3d 245 (Tex. App.–San Antonio 2007, no pet.). . . . . . 6

Lothrop v. State, 372 S.W.3d 187 (Tex. Crim. App. 2012). . . . . . . . . . . . . . . . 9-10

Luquis v. State, 72 S.W.3d 355 (Tex. Crim. App. 2002) . . . . . . . . . . . . . . . . . . . . . 8

Mahaffey v. State, 316 S.W.3d 633 (Tex. Crim. App. 2010). . . . . . . . . . . . . . . 4, 10

Prudholm v. State, 333 S.W.3d 590 (Tex. Crim. App. 2011).. . . . . . . . . . . . . . . . . 7

Sparks v. State, 07-00-0021-CR, 2000 Tex. App. LEXIS 7248 (Tex.
     App.–Amarillo Oct. 26, 2000, no pet.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

State v. Tarvin, 972 S.W.2d 910 (Tex. App.–Waco 1998, pet. ref’d). . . . . . . . . 4, 6

Terry v. Ohio, 392 U.S. 1 (1968).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Statutes and Rules
TEX. GOV’T CODE § 311.016(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

TEX. GOV’T CODE § 311.016(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

TEX. GOV’T CODE § 311.016(5). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

TEX. PENAL CODE § 46.035(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

TEX. PENAL CODE § 49.04(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

TEX. REV. CIV. STAT. art. 6701d § 60(a).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

TEX. R. APP. P. 66.3(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

TEX. TRANSP. CODE § 1.002 .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

TEX. TRANSP. CODE § 545.058. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

TEX. TRANSP. CODE § 545.060(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . passim

TEX. TRANSP. CODE § 547.302(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


                                                         iv
                                     No. 08-13-00119-CR

                      TO THE COURT OF CRIMINAL APPEALS

                                OF THE STATE OF TEXAS

THE STATE OF TEXAS,                                                                     Appellant

v.

JEFFREY GENDRON,                                                                         Appellee


                                           * * * * *

            STATE’S PETITION FOR DISCRETIONARY REVIEW

                                           * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully urges this Court to grant discretionary review of the above named

cause, pursuant to the rules of appellate procedure.

                 STATEMENT REGARDING ORAL ARGUMENT

       The State requests oral argument. The statute at issue has remained largely

unchanged since 1947 but has yet to be interpreted by this Court. It is a common

basis for traffic stops, and its treatment by many courts of appeals is illustrative of a

pattern of ignoring the plain language of Transportation Code offenses.1


  1
        See Jaganathan v. State, PD-1189-14, submitted 2/11/15, in which this Court granted review
of the following: “Does driving in the left lane while not ‘in the process of passing’ after passing a

                                                 1
Conversation will help the Court give law enforcement, lawyers, and judges valuable

guidance regarding reasonable suspicion of these offenses.

                             STATEMENT OF THE CASE

       Appellee was stopped for failing to maintain a single lane and charged with

driving while intoxicated with a blood alcohol level of over .15.2 The trial court

suppressed the evidence because appellee’s departure from his lane was not unsafe.

                   STATEMENT OF PROCEDURAL HISTORY

       On February 11, 2015, the court of appeals affirmed the trial court’s

suppression.3 No motion for rehearing was filed.

                                GROUND FOR REVIEW

   Does Texas Transportation Code § 545.060(a), commonly referred to as
   “failure to maintain a single lane,” require an unsafe movement, or is it
   sufficient that a driver does not drive as nearly as practical entirely within
   a single lane?

                          ARGUMENT AND AUTHORITIES

       Transportation Code section 545.060, entitled “Driving on Roadway Laned for

Traffic,” provides, in part, “An operator on a roadway divided into two or more

clearly marked lanes for traffic: (1) shall drive as nearly as practical entirely within



‘Left Lane for Passing Only’ sign provide reasonable suspicion of a traffic violation?”
   2
       TEX. PENAL CODE § 49.04(d).
  3
       State v. Gendron, 08-13-00119-CR, 2015 Tex. App. LEXIS 1334 (Tex. App.–El Paso Feb.
11, 2015) (not designated for publication).

                                                2
a single lane; and (2) may not move from the lane unless that movement can be made

safely.”4 Officer Melendez saw appellee drift out of his lane and there is no

indication that remaining would have been impractical.5 Did Officer Melendez have

reasonable suspicion of a violation of section 545.060(a)?

       The court of appeals held that he did not. “To prove one violates this

provision, its text requires the State to show that a lane line encroachment creates an

unsafe situation[,]” and there was no “indisputable visual evidence of dangerousness

which might justify overturning the trial court’s [ruling].”6 Unfortunately, this

departure from the statute’s plain language is so common that a published opinion

was deemed unnecessary. And while it might be easy to overlook the importance of

defining a single traffic offense, it is difficult to ignore the seriousness of the offenses

that go unpunished as a result. For example, appellee had a blood alcohol level over

twice the legal limit and a gun in his possession.7 The meaning of this statute is an

important question of state law that has not been, but should be, settled by this Court.8



   4
      TEX. TRANSP. CODE § 545.060(a) (emphasis added). All references to sections are to the
Transportation Code unless otherwise stated.
   5
       See Defense Ex. 2 (video).
   6
       Slip op. at 8, 11.
  7
        Slip op. at 1, 2 n.2 (citing TEX. PENAL CODE § 46.035(d)); 1 RR 14 (.19). See also Eichler
v. State, 117 S.W.3d 897, 898-99 (Tex. App.–Houston [14th Dist.] 2003, no pet.) (446 grams of
marijuana and 335 grams of methamphetamine in a cracker box in his vehicle).
   8
       TEX. R. APP. P. 66.3(c).

                                                3
Varying interpretations

        As this Court has recognized, “Courts have held that a violation of Section

545.060 occurs only when a car fails to stay within its lane and such movement is not

safe or is not made safely.”9 This view is common.10 But it has received little

scrutiny; no court of appeals has ever conducted a thorough analysis of section

545.060(a) or its predecessor, TEX. REV. CIV. STAT. art. 6701d § 60(a).11

        Most cases that set out the elements of art. 6701d § 60(a) do so in a single

sentence without citation to any authority, and only to compare them to the elements

of driving while intoxicated. Atkinson v. State, often relied upon for this point, is

typical: “The elements of failure to drive in a single marked lane are: (1) a person (2)

drives or operates (3) a motor vehicle (4) within a single marked lane, and (4) moves



   9
       Mahaffey v. State, 316 S.W.3d 633, 640 (Tex. Crim. App. 2010) (citing State v. Cerny, 28
S.W.3d 796, 800 (Tex. App.–Corpus Christi 2000, no pet.), and State v. Tarvin, 972 S.W.2d 910,
910-11 (Tex. App.–Waco 1998, pet. ref’d)) (emphasis added).
   10
        See, e.g., Fowler v. State, 266 S.W.3d 498, 502 (Tex. App.–Fort Worth 2008, pet. ref’d)
(“Although the statute has two subparts, it does not create two separate offenses, but rather only one:
moving out of a marked lane when it is not safe to do so.”); Bass v. State, 64 S.W.3d 646, 650 (Tex.
App.–Texarkana 2001, pet. ref’d) (“In other words, a violation of Section 545.060(a) occurs only
when a vehicle fails to stay within its lane and that movement is not safe or is not made safely.”);
Ehrhart v. State, 9 S.W.3d 929, 930 (Tex. App.–Beaumont 2000, no pet.) (“As the record contains
no evidence the movement was unsafe or dangerous, an actual traffic violation did not occur.”);
Hernandez v. State, 983 S.W.2d 867, 871 (Tex. App.–Austin 1998, pet. ref’d) (“with respect to a
vehicle’s straying over a lane marker, a traffic violation occurs only when the vehicle’s movement
is in some way unsafe.”); Gajewski v. State, 944 S.W.2d 450, 452 (Tex. App.–Houston [14th Dist.]
1997, pet. ref’d) (“weaving between traffic lanes” is “not an inherently illegal act”).
   11
       A Lexis search revealed no cases in which “Boykin,” “statutory construction,” “Code
Construction Act,” “absurd,” or “plain language” is used to discern their meaning. Only one,
discussed below, asserts the language at issue is “ambiguous.”

                                                  4
from that lane without first ascertaining that such movement can be made with

safety.”12 But some unpublished cases, with a similar lack of analysis, held that the

failure to drive as nearly as practical within a single lane was dispositive of probable

cause.13

        Gajewski, an oft-cited case on section 545.060, actually supports either

interpretation. On one hand, it says “weaving between traffic lanes” is “not an

inherently illegal act.”14 On the other, it “decline[d] to interpret section 545.060 so

as to permit a driver to weave throughout all lanes of traffic so long as no other

vehicles are in the immediate vicinity. . . . The fact that no other cars were around

appellee at the time he was weaving may be a defense to a traffic citation.”15

        More recently, some courts have had no problem finding at least probable

cause based on the failure to drive as nearly as practical within a single lane.16 Yet

others appear to work around the prevailing interpretation by relying on the inherent

  12
       848 S.W.2d 813, 815 (Tex. App.–Houston [14th Dist.] 1993, pet. ref’d). Atkinson is cited in
a number of the cases relied upon by the court of appeals in this case. See Eichler, 117 S.W.3d at
900; Ehrhart, 9 S.W.3d at 930-31.
   13
      See, e.g., Gordon v. State, 05-95-01757-CR, 1997 Tex. App. LEXIS 1562 *5-7 (Tex.
App.–Dallas Mar. 27, 1997, pet. ref’d) (not designated for publication).
   14
944 S.W.2d at 452.
   15
        Id. at 453.
  16
        See Sparks v. State, 07-00-0021-CR, 2000 Tex. App. LEXIS 7248, 5-6 (Tex. App.–Amarillo
Oct. 26, 2000, no pet.) (not designated for publication) (“Furthermore, section 545.060(a)(1) . . .
requires one driving a vehicle to do so ‘as practical entirely within a single lane.’ Therefore, upon
witnessing a violation of section 545.060(a)(1), Bratcher had probable cause and the legal authority
to stop appellant.”).

                                                 5
unsafety of weaving.17 And, as numerous courts of appeals have pointed out, some

of the cases most commonly cited for the prevailing interpretation of the law,

including those cited by this Court in Mahaffey, do not actually rely on that

interpretation because all the weaving was done within a single lane.18

The prevailing reasoning is flawed

        The only case that attempts to explain the conventional wisdom is Hernandez.

It claimed that “the history of the relevant statutory provision seems to indicate that,

with respect to a vehicle’s straying over a lane marker, a traffic violation occurs only

when the vehicle’s movement is in some way unsafe.”19 After comparing the former

and current versions of the statute, it concluded:

   We believe the statutory language shows a legislative intent that a violation of
   section 545.060 occurs only when a vehicle fails to stay within its lane and such
   movement is not safe or is not made safely. Neither the current provision in the
   Transportation Code nor the original statute creates two separate offenses, but
   rather only one: moving out of a marked lane when it is not safe to do so.20



   17
       See, e.g., Learning v. State, 227 S.W.3d 245, 249 (Tex. App.–San Antonio 2007, no pet.)
(“Here, Learning veered not only within his own lane but also into an adjacent lane, and he did so
not once but four times. We conclude that such driving behavior warranted a reasonable suspicion
that Learning was not moving from one lane to another safely and that he was therefore violating
Section 545.060(a).”).
  18
         See Tarvin, 972 S.W.2d at 911 (“The [trial] court’s finding that Tarvin never left his lane of
traffic is supported by the record as that phrase could rationally be defined.”); Cerny, 28 S.W.3d at
799-801 (“the testimony establishes appellee was weaving somewhat within his own lane of
traffic.”). Tarvin and Cerny are both cited by the court of appeals in this case. Slip op. at 8-9.
   19
        Hernandez, 983 S.W.2d at 871.
   20
        Id. at 871 (emphasis in original).

                                                  6
Its only support was Atkinson’s conclusory statement of the elements of art. 6701d

§ 60(a) combined with its view that “the very vagueness of the requirement that the

operator of a vehicle drive within a single lane ‘as nearly as practical’ indicates that

the legislature did not intend for the initial clause of the statute to create a discrete

offense apart from some element of unsafety.”21 In other words, the court dispensed

with the “as nearly as practical” language in order to avoid creating two separate

offenses. This is a straw man. There is no argument that separate offenses are

contained within section 545.060(a) or that multiple convictions may be had. Rather,

a reading of the plain language shows that a single offense can be committed in

multiple ways.

The statute requires impracticality

        Ignoring “as nearly as practical” disregards the fundamental presumption that

each word and phrase in a statute has a purpose and so should be given effect if

reasonably possible.22 It also misses the point of the specific language used. “‘Shall’




  21
         Id. The court suggested the use of “practicable” instead of “practical” would cure the alleged
infirmity: “The latter term [practicable] has a somewhat more definite meaning: ‘capable of being
accomplished; feasible; possible,’ while the former term [practical] is more ambiguous: ‘manifested
in practice; capable of being put to good use.’” Id. (citing Bryan A. Garner, A Dictionary of Modern
Legal Usage 678 (2d ed. 1995)). But they are commonly treated as synonyms and, in any event, the
language used benefits the driver because it can be impractical to maintain one’s lane even though
it is possible.
   22
      Prudholm v. State, 333 S.W.3d 590, 594 (Tex. Crim. App. 2011); Dowthitt v. State, 931
S.W.2d 244, 258 (Tex. Crim. App. 1996).

                                                  7
imposes a duty.”23 “‘May not’ imposes a prohibition and is synonymous with ‘shall

not.’”24 That there is one “shall” clause and one “may not” clause separated by the

conjunction “and” is near-conclusive evidence that the legislature intended them to

have independent significance.25 Thus, the offense commonly referred to as “failure

to maintain a single lane” can be committed in two ways—1) straying from within a

lane when it would not have been impractical to remain, or 2) impracticality

notwithstanding, straying therefrom in an unsafe manner. This is not a foreign

concept in the Transportation Code. For example, section 547.302(a) requires a

vehicle to “display each lighted lamp and illuminating device . . . : (1) at nighttime;

and (2) when light is insufficient or atmospheric conditions are unfavorable so that

a person or vehicle on the highway is not clearly discernible at a distance of 1,000

feet ahead.”26 It could not be reasonably argued that a driver could lawfully ignore

subpart (1) and not turn his lights on at night if the moon made his vehicle clearly

discernible at 1,000 feet. Yet that is the analogous result of the prevailing view of



   23
       TEX. GOV’T CODE § 311.016(2), made applicable by TEX. TRANSP. CODE § 1.002; see also
Luquis v. State, 72 S.W.3d 355, 363 & n.17 (Tex. Crim. App. 2002) (“The use of the word ‘shall’
generally indicates a mandatory duty.”).
   24
        TEX. GOV’T CODE § 311.016(5).
  25
        See Chase v. State, 448 S.W.3d 6, 22-23 (Tex. Crim. App. 2014) (“The use of the word ‘and’
between the part of the statute that authorizes the killing of a dog and the part that immunizes the
actor from civil liability indicates that the legislature intended to provide a defense to both criminal
and civil liability . . . .”).
   26
        TEX. TRANSP. CODE § 547.302(a) (“Duty to Display Lights”).

                                                  8
section 545.060(a).

       Comparison with this Court’s construction of a similar statute, TEX. TRANSP.

CODE § 545.058, is helpful. Section 545.058(a) provides: “An operator may drive on

an improved shoulder to the right of the main traveled portion of a roadway if that

operation is necessary and may be done safely, but only [for seven permissible

reasons.]” This Court held, “The only way to give meaning to every word of Section

545.058(a) while using common meanings and avoiding redundancies is to read

‘necessary’ in the context of the seven permissible reasons.”27 For example, “if a

driver wanted to allow a vehicle driving faster to pass and it was necessary to drive

on an improved shoulder in order to do so, Section 545.058(a)(5) allows the driver

to do that so long as it may be done safely.”28 “[This] shows that the offense of

illegally driving on an improved shoulder can be proved in one of two ways: either

driving on the improved shoulder was not a necessary part of achieving one of the

seven approved purposes, or driving on the improved shoulder could not have been

done safely.”29

       Section 545.060(a)(1), which is mandatory, should be construed at least as




  27
       Id.
  28
       Lothrop v. State, 372 S.W.3d 187, 191 (Tex. Crim. App. 2012).
  29
       Id.
                                             9
strictly as the permissive section 545.058(a).30               Neither 545.060(a)(1) nor

545.060(a)(2) renders the other “wholly redundant,”31 especially when the context of

this offense is considered. Section 545.060 applies when straying from within a lane

does not result in a completed lane change, i.e., “swerves and drifts.”32 It is relatively

easy to imagine circumstances under which it might be impractical to maintain one’s

lane but also unsafe to swerve or drift out of it. For example, encountering a series

of large potholes or a turtle33 in your lane when you are moving at 70 m.p.h. and

surrounded by traffic. And it is not absurd to require maintenance of a single lane

even when none of these circumstances exist.

Conclusion

       The court of appeals quoted Hernandez when it stated, “[w]e cannot turn a

blind eye to common sense and experience. There are myriad reasons why the wheels

of a vehicle might drift slightly across a lane marker a single time.”34 This suggests

that a violation cannot or should not lie when there may be an innocent explanation.




  30
       See TEX. GOV’T CODE § 311.016(1) (“‘May’ creates discretionary authority or grants
permission or a power.”).
  31
       Lothrop, 372 S.W.3d at 190 n.7.
  32
       Mahaffey, 316 S.W.3d at 640 n.35.
  33
       Id. at 640.
  34
       Slip op. at 8-9 (quoting Hernandez, 983 S.W.2d at 870) (alteration in Gendron).

                                              10
But the possibility of an innocent explanation does not vitiate reasonable suspicion.35

It is no less reasonable or just to detain someone for swerving or drifting on an empty

road than it is to detain someone for repeatedly walking back and forth in front of a

store window or driving slowly around a parking lot leering at people and into cars.36

And it is no reason to disregard the plain language of the statute.

        Section 545.060(a) has two numbered subparts stated in the conjunctive. If,

as many courts of appeals have agreed, the only relevant inquiry is whether

movement from the lane was done safely, one half of the statute is rendered moot.

It is unclear whether this results from inartful statutory analysis or is another example

of selective construction based on perceived policy considerations.37 What is clear

is that intoxicated drivers and felons detained in accordance with the plain text of

Transportation Code provisions are escaping justice as a result. This Court should

take the opportunity to decide, for the first time, whether the plain language of section

545.060(a) means what it says.




   35
        State v. Castleberry, 332 S.W.3d 460, 468 (Tex. Crim. App. 2011).
   36
       See Terry v. Ohio, 392 U.S. 1, 6 (1968); Derichsweiler v. State, 348 S.W.3d 906, 909-10
(Tex. Crim. App. 2011).
 37
       See PD-1189-14, Jaganathan v. State, submitted 2/11/15, in which the court of appeals found
no reasonable suspicion after considering, inter alia, “whether the defendant . . . frustrated the
purpose of the ‘Left Lane for Passing Only’ signs, which is ostensibly to promote safety and prevent
undue delay caused by slower moving vehicles.” Jaganathan v. State, 438 S.W.3d 823, 828 (Tex.
App.–Houston [14th Dist.] 2014, pet. granted).


                                                11
                            PRAYER FOR RELIEF

      WHEREFORE, the State of Texas prays that the Court of Criminal Appeals

grant this Petition for Discretionary Review, and that the decision of the Court of

Appeals be reversed.

                                       Respectfully submitted,

                                       LISA C. McMINN
                                       State Prosecuting Attorney
                                       Bar I.D. No. 13803300

                                         /s/ John R. Messinger
                                       JOHN R. MESSINGER
                                       Assistant State Prosecuting Attorney

                                       P.O. Box 13046
                                       Austin, Texas 78711
                                       John.Messinger@SPA.Texas.gov
                                       512/463-1660 (Telephone)
                                       512/463-5724 (Fax)




                                        12
                      CERTIFICATE OF COMPLIANCE

      The undersigned certifies that according to the WordPerfect word count tool

the applicable portion of this document contains 3,939 words.

                                         /s/ John R. Messinger
                                       JOHN R. MESSINGER
                                       Assistant State Prosecuting Attorney

                         CERTIFICATE OF SERVICE

      The undersigned certifies that on this 13th day of March, 2015, the State’s

Petition for Discretionary Review was served electronically through the electronic

filing manager or e-mail on the parties below.

Brock Benjamin
747 E. San Antonio Ave., Ste. 203
El Paso, TX 79901
brock.benjamin@gmail.com

Joe Monsivais
Assistant District Attorney
500 E. San Antonio, Room 201
El Paso, Texas 79901
JoMonsivais@epcounty.com




                                         /s/ John R. Messinger
                                       JOHN R. MESSINGER
                                       Assistant State Prosecuting Attorney




                                        13
APPENDIX
                                           COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


THE STATE OF TEXAS,                                         §
                                                                                 No. 08-13-00119-CR
                                      Appellant,            §
                                                                                    Appeal from the
v.                                                          §
                                                                           County Criminal Court at Law
                                                                                  Number Two
                                                            §
JEFFREY GENDRON,                                                               of El Paso County, Texas
                                                            §
                                       Appellee.                                 (TC# 20130C00284)
                                                            §

                                                   OPINION

           The Fourth Amendment to the United States Constitution protects one in their home and

person from unreasonable searches and seizure; while driving an automobile it protects one from

being stopped unless the police can “point to specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant” the stop.1 In this case, Jeffrey

Gendron, was pulled over and subsequently arrested for driving while intoxicated. A breath

sample taken after the stop revealed twice the legal limit. Based on a motion to suppress that

breath sample, the trial court granted his suppression motion, finding the stop to be illegal. The

stop, and what the police officer saw, is fully documented on the police cruiser’s dash-cam video

which is before us. The State argues that based on that dash-cam footage, this Court can find


1
    Terry v. Ohio, 392 U.S. 1, 20, 88 S. Ct. 1868, 1880, 20 L. Ed. 2d 889 (1968) ;U.S. Const. amend. IV.
that the stop was justified and overturn the trial court’s ruling to the contrary. For the reasons

noted below, we decline to do so.

                                             FACTUAL SUMMARY

           Appellee was indicted for driving while intoxicated with a blood alcohol level over 0.15.

TEX.PENAL CODE ANN. § 49.04(d)(West Supp. 2014).2 The charge arose out of an arrest in the

early morning of January 3, 2013. Officer Raul Melendez was patrolling Interstate 10’s three

west bound lanes near mile marker 28.3 He drove up behind Appellee who was west bound in

the middle lane.           According to Officer Melendez’s testimony at the suppression hearing,

Appellee’s vehicle was “swerving, at which time--it was in the middle lane, swerved from the

middle lane to the inside, back, and then to the outside lane, at which time I conducted a traffic

stop . . . .” He testified to following Appellee for about two miles. It was 2:40 a.m. in the

morning.

           On cross examination, Officer Melendez embellished that Appellee swerved out his lane

“[a]pproximately five times.” He then agreed that Appellee crossed the Interstate’s white divider

lane lines a total of five times. Appellee’s attorney then played the police cruiser’s dash-cam

video. The video shows Officer Melendez’s vehicle quickly moving through traffic. Appellee’s

vehicle is first visible in the middle lane at the time stamp 2:39:39 on the video. As Officer

Melendez’s cruiser comes up behind Appellee’s pick-up truck, the truck is side by side with

another vehicle which is in the far right hand lane. Appellee’s truck can be seen drifting towards

that vehicle, but it never leaves its lane. Appellee’s truck then moves ahead of that other vehicle

2
  In a separately numbered cause, Appellee was also apparently charged with possession of a firearm while
intoxicated. An inventory search of his car revealed a pistol stored in his glove compartment and Appellee has an
conceal and carry permit. TEX.PENAL CODE ANN. § 46.035(d)(West Supp. 2014)(“A license holder commits an
offense if, while intoxicated, the license holder carries a handgun under the authority of Subchapter H, Chapter 411,
Government Code, regardless of whether the handgun is concealed.”). Appellee’s suppression motion does not
address that cause number and it is not before us.
3
    He was part of a DWI task force and had been on the police force for over seven years by time of this stop.

                                                            2
and only Appellee’s truck is visible in the west bound lanes. His truck then drifts to the left and

right but stays in its lane. At one point the passenger side wheels appear to get all the way onto

to lane lines to his right.         Officer Melendez’s cruiser comes within a few car lengths of

Appellee’s truck. Appellee’s truck then crosses over partially into the far left lane. His driver’s

side wheels completely cross over the white striped lines.

        At that point, Officer Melendez’s vehicle begins weaving over the lane lines. He testified

that he did this with his back lights illuminated to alert traffic behind him that he was going to

make a stop. The reflection of his front flashing lights becomes visible at the time stamp 2:40:51

on the video, making the total elapsed time between when Appellee’s vehicle is first in view,

until when he is signaled to pull over, one minute and twelve seconds. Officer Melendez

acknowledged that Appellee promptly pulled over.4

        After viewing the dash cam video, Office Melendez acknowledged that Appellee’s

vehicle only crossed the lane lines “once or twice,” rather than the five times he originally

testified to. He maintained that Appellee’s weaving created a danger to other vehicles, but

conceded that the traffic was light and there were no other vehicles next to Appellee’s when it

actually crossed the lane lines. At other points in his testimony, he agrees that other cars were

not endangered by the movement of Appellee’s vehicle.

        Following the hearing, the trial court signed an order granting the motion to suppress.

The trial court made oral findings of fact which were later reduced to an order. The relevant

written findings include:



4
  The video goes on to show the administration of the field sobriety test, which Appellee failed. Appellee admitted
to having had a cocktail at a night club. The officer testified at the hearing that Appellee had bloodshot eyes,
smelled of alcohol, and had slurred speech. The breath sample allegedly tested at 0.19. We think it beyond dispute
that once the officer interacted with Appellee following the stop, he had probable cause to further detain and then
arrest Appellee for driving while intoxicated. The sole question before us is the justification for the initial stop.

                                                         3
                                      FINDINGS OF FACT
                                       .          .         .

       2. The Court further finds that at or about 2:40 a.m., the officer testified that he
       observed a vehicle in front of him and testified that the vehicle was swerving at
       least five times from the middle lane, then into the inside lane, then to the outside
       lane and back into the middle lane for approximately two miles;

       3. The Court further finds that the officer testified that the traffic activity was not
       heavy, that he turned his back lights on first to warn the other drivers behind him
       that the [sic] was making a traffic stop, and started to swerve himself in order to
       alert the other drivers to back off;

       4. The Court further finds that the officer testified that the defendant was swerving
       from one lane to another and did place other vehicles in danger.

                                    CONCLUSIONS OF LAW

       1. The Court concludes that the defendant did not swerve five times from lane to
       lane, and only noticed a slight encroachment into the inside lane;

       2. The Court finds that there was not heavy traffic and did not place other drivers
       in danger;

       3. The Court further concludes that when the officer’s overhead lights went on, the
       defendant immediately signaled to change lanes and proceeded safely toward his
       stop, without causing any danger to other drivers;

       4. The Court further concludes that the dash cam video was in direct conflict with
       the police officer’s testimony regarding how many times the defendant swerved
       into the lanes, and finds that his testimony is not credible and that there are no
       specific articulable facts for the officer to have reasonable suspicion or probable
       cause that the defendant was committing any criminal activity or that he was
       intoxicated.

                                  STANDARD OF REVIEW

       Appellant was stopped without a warrant and without his consent; accordingly, the State

had the burden of proving the reasonableness of the stop. See Castro v. State, 227 S.W.3d 737,

741 (Tex.Crim.App. 2007); Young v. State, 133 S.W.3d 839, 841 (Tex.App.--El Paso 2004, no

pet.). A peace officer’s decision to stop an automobile passes Fourth Amendment scrutiny when

the officer has a reasonable articulable suspicion that criminal activity may be afoot. See Terry

                                                 4
v. Ohio, 392 U.S. 1, 30, 88 S. Ct. 1868, 1884, 20 L. Ed. 2d 889 (1968). Reasonable suspicion

exists when, based on the totality of the circumstances, the officer has specific articulable facts

which lead him to conclude that the person is, has been, or soon will be engaged in criminal

activity. Woods v. State, 956 S.W.2d 33, 38 (Tex.Crim.App. 1997). An officer may lawfully

stop and detain a person for a traffic violation that the officer witnesses. See Garcia v. State, 827
S.W.2d 937, 944 (Tex.Crim.App. 1992); TEX.CODE CRIM.PROC.ANN. art. 14.01(b)(West

2005)(“A peace officer may arrest an offender without a warrant for any offense committed in

his presence or within his view.”); TEX.TRANSP.CODE ANN. § 543.001 (West 2013)(“Any peace

officer may arrest without warrant a person found committing a violation of this subtitle.”). The

decision to stop an automobile is reasonable when an officer has probable cause to believe that a

traffic violation has occurred. Whren v. United States, 517 U.S. 806, 810, 116 S. Ct. 1769, 1772,

135 L. Ed. 2d 89 (1996); Walter v. State, 28 S.W.3d 538, 542 (Tex.Crim.App. 2000).

       We review a trial court’s decision to grant or deny a motion to suppress for an abuse of

discretion. Montanez v. State, 195 S.W.3d 101, 108 (Tex.Crim.App. 2006). An abuse of

discretion occurs when the trial court’s decision was so clearly wrong as to lie outside the zone

of reasonable disagreement.     Cantu v. State, 842 S.W.2d 667, 682 (Tex.Crim.App. 1992);

Montgomery v. State, 810 S.W.2d 372, 391 (Tex.Crim.App. 1990)(op. on reh’g). As a general

rule, appellate courts should afford almost total deference to a trial court’s determination of the

historical facts that the record supports, particularly when those fact findings are based on an

evaluation of credibility and demeanor. Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App.

1997). “The winning side is afforded the ‘strongest legitimate view of the evidence’ as well as

all reasonable inferences that can be derived from it.” State v. Duran, 396 S.W.3d 563, 570

(Tex.Crim.App. 2013), quoting State v. Weaver, 349 S.W.3d 521, 525 (Tex.Crim.App. 2011).



                                                 5
We also afford the same amount of deference to a trial courts’ rulings on the application of the

law to the facts--so called mixed questions of law and fact--if resolution of those questions turns

on an evaluation of credibility and demeanor. Guzman, 955 S.W.2d at 89. We may review de

novo “mixed questions of law and fact” not falling within this category. Id.

       The intersection of these standards of review with the advent of dash-cam video has

proven a thorny issue. In Carmouche v. State, 10 S.W.3d 323 (Tex.Crim.App. 2000), the Court

declined to give that “almost total deference” to a trial court’s determination that a defendant

voluntarily consented to a search when “the videotape present[ed] indisputable visual evidence

contradicting essential portions of [the officer’s] testimony.” Id. at 332. But six years later in

Montanez v. State, 195 S.W.3d 101, 109 (Tex.Crim.App. 2006), the Court of Criminal Appeals

reiterated that even with a videotape, the trial court’s determination of historical facts is entitled

to almost total deference. Id.; see also Carter v. State, 309 S.W.3d 31, 40 (Tex.Crim.App.

2010)(applying deferential standard to trial court’s review of video of interrogation); Manzi v.

State, 88 S.W.3d 240, 241 (Tex.Crim.App. 2002)(applying deferential standard to trial court

review of affidavits). Montanez expressly rejected the proposition that a video changes the

deferential standard of review. Id. at 108-09. One rationale for that holding is that trial courts

are vested with the function of determining historical facts; the fortuity of a video should not

entitle the loser, whoever that may be, to a de novo review by three, or nine, more sets of eyes.

Reading the cases together, we glean that the trial court’s factual determinations are entitled to

almost total deference so long as they are supported by the record, meaning that the video does

not indisputably negate the trial court’s findings. See State v. Houghton, 384 S.W.3d 441, 446

(Tex.App.--Fort Worth 2012, no pet.)(the reviewing court is to give almost total deference to the

trier of fact’s factual determinations unless the video recording indisputably contradicts those



                                                  6
findings).

                                           ANALYSIS

       The State brings one issue on appeal contending that the trial court abused its discretion

in granting the motion to suppress based on an illegal traffic stop. According to the State, the

officer had reasonable suspicion to pull Appellee over for suspicion of DWI based on his

weaving in and out of his lane, the early morning hour that he was driving, and the officer’s

training and experience. Acknowledging the Montanez opinion, the State counters that: “In this

case, however, the video-recording evidence is not subject to any interpretation, in that it shows

that the appellee swerving within the lane and outside the lane, on the freeway, in the dark, early

morning hours. No further interpretation of this indisputable visual evidence was necessary, or

even possible.”

       Appellee responds in part that this was not a stop based on suspicion of DWI, but one

based on a traffic offense, and merely crossing a stripped lane line is not an offense unless it

endangers other drivers.     Based on the trial court’s finding that other drivers were not

endangered, there could be no reasonable basis to stop and ticket Appellee for crossing a lane

line. The State’s brief conversely claims that “Off. Melendez did not stop the appellee for a

violation of the traffic code, but for his swerving within the lane and outside of the lane, and the

time of night.” At the suppression hearing, however, the officer testified that the swerving

constituted a traffic offense, and he never contended the stop was based on a suspicion of DWI.

Ultimately, the officer’s subjective intent at the time is not determinative. The Court of Criminal

Appeals has held that a stop made for the wrong reason is still permissible, so long as the officer

actually had before him facts which would have justified the stop for a good reason. Duran, 396
S.W.3d at 570. Accordingly, we analyze the stop both as one for a traffic offense, and one for



                                                 7
suspicion of DWI.

                          Justifiying The Stop Based On A Traffic Offense

       “If an officer has a reasonable basis for suspecting that a person has committed a traffic

offense, the officer may legally initiate a traffic stop.” Zervos v. State, 15 S.W.3d 146, 151

(Tex.App.--Texarkana 2000, pet. ref’d). The State was not required to show that a traffic offense

was actually committed, but only that the officer reasonably believed a violation had occurred.

Tex. Dep’t of Pub. Safety v. Fisher, 56 S.W.3d 159, 163 (Tex.App.--Dallas 2001, no pet.);

accord Garcia v. State, 43 S.W.3d 527, 530 (Tex.Crim.App. 2001); see also Cook v. State, 63
S.W.3d 924, 929 n.5 (Tex.App.--Houston [14th Dist.] 2002, pet. ref’d)(noting that there is no

requirement that a traffic regulation is actually violated).

       Improperly crossing a lane is prohibited by TEX.TRANSP.CODE ANN. § 545.060(a)(West

2011). The provision requires a driver on a roadway with clearly marked lanes to “drive as

nearly as practical entirely within a single lane” and “not move from the lane unless that

movement can be made safely.” Id. To prove one violates this provision, its text requires the

State to show that a lane line encroachment creates an unsafe situation. In Hernandez v. State, a

police officer stopped the defendant after observing him “drift” eighteen to twenty-four inches

from the right lane into the adjacent left lane of traffic. 983 S.W.2d 867, 868-69 (Tex.App.--

Austin 1998, pet. ref’d). The court rejected the State’s argument that the facts available to the

officer gave rise to a reasonable suspicion that the defendant had violated Section 545.060(a).

Id. at 870. The State failed to show that Hernandez’s movements were unsafe or dangerous. Id.

at 870-71. There were very few vehicles around, and Hernandez did not cause any problems for

any of them. Id. at 868. The officer felt that the lane change was unsafe only because he was

concerned about the driver’s well-being. Id. But based only on the “drift” across the lane line,

the court concluded “[w]e cannot turn a blind eye to common sense and experience. There are
                                                   8
myriad reasons why the wheels of a vehicle might drift slightly across a lane marker a single

time.” Hernandez, 983 S.W.2d at 870. The officer admitted that the lane change was the only

reason for the stop.5

         This same requirement of some evidence of danger to the driver or others has been

accepted by other courts, and its absence has resulted in the ensuing stop being found improper.

Fowler v. State, 266 S.W.3d 498, 499 (Tex.App.--Fort Worth 2008, pet. ref’d)(no reasonable

suspicion to stop vehicle at 12:25 a.m. that drifted over lane line by one tire width once and

touched the lane line two other times); Eichler v. State, 117 S.W.3d 897, 898 (Tex.App.--

Houston [14th Dist.] 2003, no pet.)(holding no reasonable suspicion when car crossed lane line

on interstate in light traffic at 12:30 a.m.); Bass v. State, 64 S.W.3d 646, 651 (Tex.App.--

Texarkana 2001, pet. ref’d)(no reasonable suspicion to stop defendant who swerved within his

lane line, and crossed it some unknown number of times over two to three mile stretch); State v.

Cerny, 28 S.W.3d 796, 799 (Tex.App.--Corpus Christi 2000, no pet.)(holding no reasonable

suspicion to stop defendant existed when car “just barely” swerved onto shoulder of lane of

oncoming traffic, then crossed over shoulder line three to four times); State v. Arriaga, 5 S.W.3d
804, 807 (Tex.App.--San Antonio 1999, pet. ref’d)(van drifting toward center divider--but within

lane--two to seven times near nightclub around 1:50 a.m.); State v. Tarvin, 972 S.W.2d 910, 912

(Tex.App.--Waco 1998, pet. ref’d)(holding no reasonable suspicion existed when car drifted over

outside shoulder line two to three times at 2:00 a.m. near nightclub).

         Hernandez is not without its critics.                 See Cook, 63 S.W.3d at 931 (Brister, C.J.,

concurring)(“I believe it is time to stop distinguishing Hernandez and start disagreeing with it.”).

5
  Hernandez was charged with DWI based on the clues the officer picked up after he made the stop. But
importantly, the officer never testified the “drift” he observed lead him to believe that Hernandez was intoxicated.
Id. at 870. For instance, the officer did not testify that, based on his experience, he subjectively suspected appellant
of being intoxicated. Id. Nor did he testify that anything about the objective circumstances--time, location, and the
vehicle’s movement--would have led a reasonable officer to suspect the driver of being intoxicated.

                                                           9
This Court has in fact distinguished the Hernandez decision on any number of occasions, notably

when there was other evidence in addition to the lane encroachment which justified a reasonable

suspicion the driver was intoxicated or impaired. State v. Five Thousand Five Hundred Dollars

in U.S. Currency, 296 S.W.3d 696, 703 (Tex.App.--El Paso 2009, no pet.)(agreeing that lane

change without evidence of dangerousness was not justification for stop, but additional violation

of driving on the shoulder violation supported stop); Lara v. State, No. 08-07-00350-CR, 2009
WL 4922473, at *5 (Tex.App.--El Paso Dec. 22, 2009, no pet.)(not designated for

publication)(stop based on suspicion of DWI for lane violation and hitting curb when turning);

Rodriguez v. State, No. 08-04-00083-CR, 2005 WL 1315003, at *4 (Tex.App.--El Paso June 2,

2005, no pet.)(not designated for publication)(lane changes without signaling and almost hitting

a construction barrel supported reasonable suspicion of DWI); Galindo v. State, No. 08-03-

00236-CR, 2004 WL 1903404, at *3 (Tex.App.--El Paso Aug. 26, 2004)(mem. op., not

designated for publication)(driver who crossed lane line, was driving well below speed limit, and

almost hit concrete abutment several times, created reasonable suspicion of DWI); Waltmon v.

State, No. 08-03-00317-CR, 2004 WL 1801793, at *6 (Tex.App.--El Paso Aug. 12, 2004, pet.

ref’d)(not designated for publication)(called in tip that driver was weaving “all over the road”

confirmed by two officers who observed multiple unsignaled lane changes, pulled over for

suspicion of DWI). But these kinds of distinguishing facts are absent here, and the State did not

develop a record below that the kind of weaving we see on the video is necessarily indicative of

impaired driving.

       The trial court here explicitly made the finding that other vehicles were not endangered

by Appellee. The trial court’s finding of an absence of dangerousness is at least in part bound up

in Officer Melendez’s credibility and demeanor with respect to the other traffic that night. On



                                               10
the video we can observe what was in front of Officer Melendez’s vehicle because the dash-cam

is pointed in that direction, but we have no view of what was to the rear of his car. Officer

Melendez’s testimony about the danger to other vehicles was clearly conflicting. At times he

unambiguously states Appellee’s vehicle was a danger to other vehicles, but at other junctures,

he testifies to just the opposite.6 The trial judge was there to see the officer on the stand.

Abiding by Guzman’s teaching that we should give almost total deference to the trial court

findings, there is no finding of dangerousness which is an element of the traffic offense under

Section 545.060. We cannot say that a vehicle crossing a divided lane line on a single instance,

and touching the lane once, when there are no other vehicles documented on the video,

constitutes the kind of indisputable visual evidence of dangerousness which might justify

overturning the trial court’s application of disputed facts to the law.

                               Justifying The Stop Based On Suspicion Of DWI

           The State primarily attempts to justify this stop based on the officer’s suspicion of DWI.

Appellee first responds that the officer claimed this was a stop based on a traffic offense, and that

the State cannot rely on a justification never claimed by the officer. Nonetheless, if there was a

correct basis for the stop of which the officer knew or could have known, the mere fact the

officer subjectively believed the stop was justified for another reason will not render the stop

illegal. Whren, 517 U.S. at 810, 116 S.Ct. at 1772; Duran, 396 S.W.3d at 570.

           But if this was an investigatory stop for suspicion of DWI, the State is hampered by the

trial court’s finding that Officer Melendez lack credibility based on his embellishment of certain

facts which are contradicted by the video. In other words, the State cannot ask us to rely on the

officer’s years of training and experience in interpreting the facts shown on the video when the

trial court found the officer’s testimony unreliable. The State is also hampered by the fact that

6
    Nor did the Officer claim he was pulling Appellee over as a danger to himself.

                                                           11
Officer Melendez never testified below that the kind of drift he observed in Appellee’s driving is

indicative of an impaired driver. We can indeed look at Appellee’s vehicle drift back and forth

within its lane, and cross the dividing lane line at least once, but the State’s argument

presupposes that we have the expertise to interpret the significance of those movements to the

degree that we can say there was indisputable evidence contradicting the trial judge’s finding.

Stated otherwise, are Appellee’s movements indicative of an impaired driver, or is this the

normal reaction of a driver when a police cruiser speeds up and closely follows one in the early

morning hours? The police officer, through his training and experience, could have easily

answered those questions, but he did not.

       The State relies heavily on this Court’s opinion in State v. Alderete, 314 S.W.3d 469

(Tex.App.--El Paso 2010, pet ref’d), which reversed a trial court’s finding that a traffic stop was

improper. In that case, two officers had followed the defendant’s car for a short time on the

Interstate and noticed it weaving within its lane in the very early morning hours. Id. at 471.

Unlike this case, the officers in Alderete both testified that based on their training and

experience, weaving within a lane late at night is a sign of a potentially intoxicated driver. Id.

And unlike this case, the trial court specifically found the officers in Alderete were credible. Id.

       The trial court in Aldrete based its exclusion on the rationale that no traffic offense had

been committed. But the majority in Alderete noted that “the officers initiated a traffic stop, not

because she violated the traffic code, but because she was swerving within her lane at a late hour,

which based on their experience, indicated that she was intoxicated.” Id. at 471. Alderete

presents the situation where the historical facts of the encounter are uncontested, and unmixed

with credibility and demeanor disputes. Accordingly, the reviewing court decides de novo

whether those undisputed facts create a reasonable suspicion for the stop. Guzman, 955 S.W.2d
12
at 89. Here, however, we are faced with the converse situation here where the critical fact--the

relative significance of Appellee’s driving pattern--would come from a witness the trial court

found to lack credibility. Moreover, that witness never testified to the significance of Appellee’s

driving as a possible indicator of intoxication. We decline, at least based on this particular video,

to substitute ourselves in as surrogate experts on that question. We overrule the sole point and

affirm the ruling of the trial court.



February 11, 2015
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                 13